FILED
                             NOT FOR PUBLICATION                            SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RENE MANDRUGANO-TOLENTINO,                       No. 13-71291

               Petitioner,                       Agency No. A205-321-219

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Rene Mandrugano-Tolentino, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) order of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo questions of law.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lopez-Vasquez v. Holder, 706 F.3d 1072, 1078 (9th Cir. 2013). We deny in part

and dismiss in part the petition for review.

      The BIA did not err in determining that Mandrugano-Tolentino failed to

demonstrate his eligibility for any form of relief, including cancellation of removal

under 8 U.S.C. § 1229b or adjustment of status under 8 U.S.C. § 1255(a). See 8

C.F.R. § 1240.8(d) (alien bears the burden of establishing eligibility for relief from

removal).

      Accordingly, Mandrugano-Tolentino has not established prejudice from the

IJ pretermitting relief before he filed an application for cancellation of removal.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due process

challenge, an alien must show error and prejudice).

      We lack jurisdiction to review Mandrugano-Tolentino’s unexhausted

contention regarding relief under the Federal First Offender Act, 18 U.S.C. § 3607.

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to

review legal claims not presented in an alien’s administrative proceedings before

the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    13-71291